Response to Applicant’s After-Final Remarks
Response to Amendment
The amendment to claim 29 filed 12/14/20 will be enter since it is only to correct a minor informality. The prior art rejection of claim 29 is maintained based on the reasons listed below.  

Response to Arguments


Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
A. Choi is not valid prior art for rejecting the claims
Applicant states “Choi does not qualify as prior art for rejecting claims of the subject application, and any rejection based on Choi is moot and should be withdrawn.” The examiner respectfully disagrees with applicant.  The examiner thanks applicant for acknowledging the six earlier filed KR applicants. Applicant states the Examiner cannot establish that the subject matter of Choi relied upon for rejecting the subject claims is supported by any of the earlier filed KR patent applications. One of the KR applicants (KR 10-2018-0091510) shows figures which teaches use of multi-beams for downlink or uplink transmission (See below).  Since KR 10-2018-0091510 was filed on August 06, 2018, Choi qualifies as prior art.  

    PNG
    media_image1.png
    809
    906
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    795
    911
    media_image2.png
    Greyscale

B. A primia facie case of obviousness



Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.  In response to applicant's argument that “combining Kim and Choi (if combinable, which is not admitted) would only result in transmitting the control information using the multi-beam configuration of Kim and then transmitting the PDSCH as in Choi.”  the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Secondly, Choi discloses multi-beam mode. Thus, the combining Kim and Choi would result in transmitting the control information and downlink data in multi-beam mode, which reads on applicant’s claimed invention.    
With regard to claim 2, Applicant states Choi does not appear to contemplate retransmission at all.  The examiner respectfully disagrees with the applicant.  The examiner view as repeated/multiple transmission as a transmission of initial message and retransmission of initial message.  

[0118] As described above, if repeated transmission is performed for single data transmission, an HARQ may be process as if single data is transmitted. That is, a receiver may continuously receive the data by a corresponding transmission number and perform decoding because the receiver is aware how many times the data is transmitted for the single data transmission, and may transmit ACK with respect to a case where the first reception is correctly performed. If the decoding of all repeated transmissions is not correctly performed after reception is finally performed, the receiver may transmit NACK (or NAK) so that a transmitter performs retransmission. That is, the ACK (or NACK) may not be transmitted with respect to all of the repeated transmission. Furthermore, when data is decoded normally for the first time among a plurality of repeated transmissions, the receiver may neglect subsequently repeatedly transmitted data. Overhead of HARQ ACK/NACK accompanied by the repeated transmission of the same data can be reduced through such a method.
[0149] Referring to FIG. 10, if repeated transmission has been activated, the base station may determine the repeated transmission number of downlink data to be transmitted to a user equipment, a redundancy version to be applied to each repeated transmission, a time and/or frequency resource to be used for each repeated transmission, etc. Furthermore, the base station may configure control information, including information on the repeated transmission number of the downlink data, information on the redundancy version applied to each repeated transmission, information on the time and/or frequency resource to be used upon each repeated transmission, etc., and may transmit the control information to the user equipment (S1000). In the state in which repeated transmission has not been activated, if it is determined that repeated transmission is necessary to satisfy the quality of service (QoS) of the downlink data, the base station may transmit, to the user equipment, configuration information indicating that the repeated transmission is activated. In this case, the configuration information indicative of the activation of the repeated transmission or configuration information indicative of the deactivation of repeated transmission may be transmitted to the user equipment through RRC signaling. 
   [0150] Thereafter, the base station may configure a plurality of codewords corresponding to the repeated transmission number of which the user equipment has been notified (S1010). Furthermore, the base station may transmit the plurality of codewords to the user equipment through at least one physical downlink shared channel (PDSCH) (S1020). In this case, one downlink data may be identically mapped to the plurality of codewords. 
   [0151] For example, if the repeated transmission number is set to 2, the base station may configure a first codeword and a second codeword as one downlink data. In this case, the base station may apply the same redundancy version to both the first codeword and the second codeword or may apply a first redundancy version to the first codeword and apply a second redundancy version to the second codeword. In this case, the first redundancy version may be a version having lower redundancy than the second redundancy version. Thereafter, the base station may transmit the first codeword and the second codeword by applying a first VRB-to-PRB interleaving method to the first codeword and applying a second VRB-to-PRB interleaving method to the second codeword. In this case, the first VRB-to-PRB interleaving method is a method of mapping data so that the data is concentrated in a frequency axis. The second VRB-to-PRB interleaving method may be a method of mapping data so that the data is distributed in the frequency axis. In this case, the first codeword may be transmitted through a first beam, and the second codeword may be transmitted through a second beam. 
For the reasons set above, the examiner maintains prior art rejection of claims 1/11/21/29 and their dependent claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS SMITH/Primary Examiner, Art Unit 2419